Citation Nr: 1328394	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  05-12 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a low back disability, 
to include as secondary to service-connected bilateral 
iliotibial band syndrome. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel

INTRODUCTION

The Veteran had active service from October 1994 to January 
1997. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma. 

In August 2005, the Veteran testified before a Decision 
Review Officer at the RO.  A transcript of that hearing has 
been associated with the claims file. 

In January 2011 and August 2012, the Board remanded this 
matter for further development, which has been completed and 
the case has been returned to the Board for appellate 
consideration. 

The Board has reviewed the Veteran's Virtual VA file and 
finds that there are no additional relevant records 
contained therein. 

The issues of an effective date prior to January 12, 2004, 
for the grant of service connection for frostbite residuals 
the bilateral foot and ankle, and entitlement to increased 
evaluations for left and right knee iliotibial band 
syndrome, and entitlement to service connection for a left 
shoulder disability were previously referred by the Board in 
the August 2012 remand, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's low back disability has not been shown to be 
related to his military service or to his service-connected 
bilteral iliotibial band syndrome. 


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated in 
service and is not proximately due to, the result of, or 
aggravated by the service-connected iliotibial band 
syndrome.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.310 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2012) redefined VA's duty to assist 
a claimant in the development of a claim.  VA regulations 
for the implementation of the VCAA were codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
the claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  38 
C.F.R. § 3.159(b) (2012).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between a veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id.; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
the VCAA notice requirements may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a May 2004 letter issued prior to the 
decision on appeal, the Veteran was provided notice 
regarding what information and evidence is needed to 
substantiate his claim for service connection for the 
claimed low back disability, as well as what information and 
evidence must be submitted by the Veteran and what 
information and evidence will be obtained by VA.  A June 
2007 letter, issued after the decision on appeal, informed 
the Veteran how to establish service connection on a 
secondary basis and how disability evaluations and effective 
dates are assigned, and the type of evidence which impacts 
those determinations.  Full notice was not provided until 
after the decision on appeal.  However, the timing 
deficiency is harmless as the claim was readjudicated in 
subsequent supplemental statements of the case of July 2007, 
April and September 2009, April 2010, September 2011, and 
May 2013.  The Veteran was afforded the opportunity to 
submit additional evidence after the June 2007, and he 
availed himself of the same.  Therefore, the purpose of the 
notice requirement has been met and the timing deficiency is 
harmless. 

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA and 
private medical records are in the claims file and were 
reviewed by both the RO and the Board in connection with his 
claim.  The Board notes that the Veteran has identified VA 
outpatient treatment records which the RO has been unable to 
locate.  However, the record reflects that the RO submitted 
multiple requests to the identified VA treatment facilities 
and responses have been received from them.  The record 
reflects that the RO has made every attempt to obtain all 
identified records, and any additional efforts would be 
futile.   

In addition, the Veteran was afforded (most recently) a VA 
examination in June 2011 in connection with his claim for 
service connection for the claimed lumbar spine.  To that 
end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  As discussed below, the Board finds that the 
examination and medical opinions obtained in this case are 
adequate, as they are predicated on a full reading of the 
service treatment records as well as the private and VA 
medical records contained in the Veteran's claims file.  The 
examiner considered all of the pertinent evidence of record, 
including the contentions and statements of the appellant 
and the medical literature, and provided a complete 
rationale for the opinion stated, relying on and citing to 
the records reviewed.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal 
has been met.  38 C.F.R. § 3.159(c)(4). 

In summary, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  He was an active participant in 
the claim process submitting evidence and argument and 
presenting for a VA examination.  Thus, he was provided with 
a meaningful opportunity to participate in the claims 
process and has done so.  Any error in the sequence of 
events or content of the notices is not shown to have any 
effect on the case or to cause injury to the Veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Legal Criteria and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease 
contracted in line of duty in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology 
after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Arthritis is a chronic 
disease.  38 U.S.C.A. § 1101.  The appellant does have 
arthritis of the lower back.  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d). 

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Where a service-connected disability aggravates a 
nonservice-connected condition, a veteran may be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen, 7 Vet. App. at 448.  Temporary or 
intermittent flare-ups of symptoms of a condition, alone, do 
not constitute sufficient evidence of aggravation unless the 
underlying condition worsened.  Cf. Davis v. Principi, 276 
F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991). 

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  
Although the stated intent of the change was merely to 
implement the requirements of Allen v. Brown, 7 Vet. App. 
439 (1995), the new provisions amount to substantive changes 
to the manner in which 38 C.F.R. § 3.310 has been applied by 
VA in Allen-type cases since 1995.  Consequently, the Board 
will apply the older version of 38 C.F.R. § 3.310, which is 
more favorable to the claimant because it does not require 
the establishment of a baseline before an award of service 
connection may be made. 

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the VA shall give the benefit of 
the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Veteran has argued that he has a current low back 
disability which was caused by service.  In the alternative, 
he argues that his low back disability is due to his service 
connected iliotibial band syndrome.  

Service treatment records are silent for any injury to the 
low back.  An October 1996 Report of Medical History notes 
that the Veteran reported back pain when bending too much or 
lifting.  He noted the pain was mainly when he used to road 
march.  A separation physical of October 1996 noted the 
Veteran's spine to be normal.  

Post service private treatment records of January 2004 show 
the Veteran was treated for a sacral strain.  In July 2004 
he sought treatment for back pain without any trauma.  He 
reported the pain had started 3 months before.  X-rays 
showed a vertebral fracture which was closed.   

In a July 2004 statement, the Veteran stated he had 
experienced back pain for the prior 7 years.  

Private treatment records of December 2004 note a diagnosis 
of lumbar strain.  A December 2004 letter from Dr. S.K. 
Ofori states that he has been treating the Veteran for low 
back pain complaints among other things.  He noted the 
Veteran walks with a cane intermittently because of his knee 
and back problems.  

In a July 2005 letter, Dr. Ofori stated that he had been 
treating the Veteran for low back pain complaints which he 
reported he had had since service.  He also stated that as a 
result of his bilateral knee problems, he has walked with an 
abnormal gait that has aggravated his low back condition.  

A September 2006 lumbar spine MRI shows spondylosis greatest 
at L5-S1 and L5-S1 disc bulge with left paracentral to 
lateral protrusion extrusion.  

A worker's compensation claim of April 2007 shows a 
diagnosis of lumbar strain with significant prior history.  
The Veteran had fallen down the stairs and had injured his 
back.  An MRI done for purposes of the worker's compensation 
claim showed spondylosis at L5-S1, facet degenerative 
changes suggested at L4-5, annular tear suggested, and left 
paracentral, and left and right neuroforaminal spinal canal 
narrowing.  

An August 2007 letter from Dr. Ofori notes that on 
examination that day, the Veteran walked without limping or 
listing.  

In an April 2008 letter, Dr. Ofori stated that he had 
reviewed the Veteran's entire military and private treatment 
records.  He stated he had been treating the Veteran for 
many years for his low back problems and had diagnosed him 
with lumbar/thoracic degenerative disc disease, spondylosis, 
and lumbar disc herniation with sciatica.  He provided an 
opinion stating that due to the longstanding bilateral knee 
disability and the accompanying abnormal gait, he likely 
damaged his perivertebral spinal ligaments due to abnormal 
stress.  He noted that by medical literature it is proven 
that spine disorders and diseases are associated with 
longstanding abnormal gait, and that the Veteran does not 
have another plausible etiology.  He concluded by stating 
that it is most likely that his current low back condition 
was incurred in service and that he developed a chronic low 
back disability that is most likely secondary to his 
longstanding knee disability and the accompanying abnormal 
gait.  

The Veteran was afforded a VA examination in May 2009.  At 
the time, the Veteran reported his back pain started in 2000 
occurring about every other year with an episode of flare-up 
usually associated with lifting and twisting.  In 2004 he 
was diagnosed with a herniated nucleus pulposus at L5-S1.  
In 2007, he reported an on-the job injury to the low back.  
An x-ray of the back was normal.  He was diagnosed with 
chronic strain of the lumbosacral spine.  The examiner noted 
that the Veteran had a history of degenerative disc disease 
of the lumbosacral spine and according to the history 
reported, the pain worsened after his job accident in 2007.  
She noted that there is nothing in the record to indicate an 
altered gait due to his knee condition.  Therefore, the 
records do not support a finding that the knee condition 
caused the spine condition.  As such, it is less likely than 
not that the condition of the spine is due to the knee 
condition.  

A March 2010 VA examination conducted for his feet notes 
that the Veteran walks with an antalgic gait.  

In a November 2009 letter, Dr. Ofori stated that in his 
opinion, the Veteran had lumbar degenerative disc disease 
since October 1996 in service when he complained of low back 
pain with bending, lifting and when marching, and that this 
has continued since service.  He stated that the current 
complaints are the same since he has not been pain free 
since October 1996.  He noted that the Veteran's records 
indicate he had gait problems while in service as he was 
given arch supports while in service.  It is well known that 
individuals with abnormal gait do develop back problems.  He 
further noted that the findings of chronic degenerative 
changes in the L5-S1 were shown prior to his work injury in 
April 2007.  

In May 2011, the May 2009 VA examiner conducted a second VA 
examination.  She noted the history reported by the Veteran 
in May 2009.  She noted that service treatment records 
showed the Veteran was seen in October 1996 for complaints 
of back pain associated with bending, lifting and marching.  
He was diagnosed with musculoskeletal strain.  There were no 
other entries for back problems in service.  She further 
noted that the Veteran does not use assistive devices for 
walking and that the record does not show a history of an 
unstable gait or abnormal gait.  After a physical 
examination, she diagnosed the Veteran with lumbosacral 
spine degenerative disk disease at L4-S1.  She opined that 
it is less likely than not that the lower back disability is 
related to a disease or injury in service or is related to 
the service connected iliotibial band syndrome.  She noted 
there was only one entry in service in October 1996 of a 
musculoskeletal strain.  She further noted that the service 
treatment records do not show that the Veteran had any 
additional back problems, and the medical records do not 
indicate the Veteran had any back problems for 7 years after 
service.  The records do not reflect he developed an 
abnormal gait; and while abnormalities in weight bearing can 
lead to acceleration of degenerative changes in the lower 
back, an abnormal gait has not been shown.  In fact, she 
noted that the Veteran was currently employed as a police 
officer and is able to pass the physical fitness test which 
shows a high level of fitness and which is not consistent 
with an abnormality in gait.  

Given its review of the record, the Board finds that service 
connection for the claimed low back disability is not 
warranted.  In the May 2009 and May 2011 VA examination 
reports, the examiner explicitly concluded that the 
Veteran's low back disorder was less likely than not (less 
than 50 percent probability) proximately due to, caused by 
or aggravated, by the service-connected iliotibial band 
syndrome.  In the May 2011 report, the examiner opined the 
low back disability was less likely than not related to 
service.  The examiner explained that the record did not 
support an altered gait as claimed by the Veteran and as 
stated by Dr. Ofori.  In fact, she noted that the Veteran 
was still working as a police officer and passes his 
physical fitness test.  She further noted that there was a 
single complaint of back pain in service and that while the 
Veteran has argued he had back problems continuously since 
service, the record does not support a finding of continuous 
problems since service, but rather an absence of symptoms 
for 7 years after separation form service.  The Board notes 
that this VA examiner's opinion was based on a thorough 
review of the medical records (including conflicting medical 
evidence), taking the Veteran's history, performing 
examination and reviewing the private medical opinions. 

The Board acknowledges the medical opinions submitted by the 
Veteran's private treating physician, Dr. Ofori.  He has 
consistently stated that the Veteran's low back disability 
started in service, continued since service and has been 
aggravated by the service connected knee disability.  
However, the numerous VA and private treatment records do 
not support an abnormal gait.  Indeed, the Veteran has 
continued to work as a police officer.  He has been noted to 
use a cane only intermittently and only by Dr. Ofori.  Only 
at the March 2010 VA examination was the Veteran noted to 
walk with an antalgic gait.  Otherwise, the Veteran was 
consistently noted to have a normal gait.  Moreover, the 
private physician is relying on the Veteran's reports of 
continuous back problems since service.  However, to the 
extent the Veteran has alleged continuity of symptomatology, 
the Board finds his assertions not to be credible.

In this regard, the Board notes that the record is silent 
for seven years after separation for any complaints or 
treatment for back problems.  Moreover, when the Veteran 
sought treatment for back pain in July 2004, he reported an 
onset of back pain just 3 months before.  He did not report 
a history of 7 years of back pain.  Furthermore, at the May 
2009 VA examination, the Veteran reported an onset of back 
pain in 2000.  The Board notes that in statements in 2004 
the Veteran alleged that he had back pain for 7 years.  
However, the Board places greater probative weight on the 
statements provided by the Veteran during the course of 
seeking treatment, that the statements provided in support 
of the claim seeking monetary benefits.  Moreover, the 
Veteran has been inconsistent in his history.  Accordingly 
the Board finds his statements not to be credible.  
Furthermore, as Dr. Ofori relied on the Veteran's statements 
of continuous back problems since service, which have been 
deemed not to be credible, his opinion is based on a 
defective factual premise.  Accordingly, the Board places 
little probative weight on his opinions that the low back 
disability started in service. 

Similarly, regarding the private physician's opinion that 
the low back disability is due to the knee disability, the 
Board finds that the record does not show the Veteran has 
suffered from an altered gait for years.  Indeed, Dr. Ofori 
relied on the fact that the Veteran was given show inserts 
in service as a showing of abnormal gait since service.  
However, a review of the service treatment records does not 
show that shoe inserts were prescribed.  Moreover, the one 
time that the gait was assessed in service, in October 1995, 
the finding was the gait was nonantalgic.  Furthermore, 
while an antalgic gait was noted at the March 2010 VA 
examination, the Veteran's gait has been noted to be normal 
prior to that examination and subsequent to it.  Therefore, 
a continuous antalgic gait, as claimed by Dr. Ofori, is not 
shown in the record.  As such, the Board also places little 
probative weight on Dr. Ofori's opinion as it relies on the 
existence of an altered gait.

The only evidence of record supporting the Veteran's claim 
is his various general lay assertions.  In this case, the 
Board finds that the Veteran is competent to state that he 
has had back pain since service and that he has an altered 
gait from his knee disability has caused or contributed to 
his lumbar spine disorders (the Board notes, however, that 
he did not make this contention until years after filing his 
claim).  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed. Cir. 2007) (noting general competence to testify as to 
symptoms but not to provide medical diagnosis).  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  Buchanan v. Nicolson, 451 F.3d 1331   
(Fed. Cir. 2006).  Once evidence is determined to be 
competent, the Board must determine whether such evidence is 
also credible.  See Layno v. Brown, 6 Vet. App. 465   (1994) 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the 
evidence has been admitted")); see also Barr v. Nicholson, 
21 Vet. App. 303 (2007).  However, in this case, as noted, 
the Veteran's allegation of continuity of symptomatology and 
an altered gait have been deemed not to be credible.  
Accordingly, the Board finds the opinion of the VA examiner 
in the May 2009 and May 2011 VA examination reports to be 
more probative.  The VA examiner is a medical professional 
who has reviewed the claims file, considered the reported 
history, performed physical examination and reviewed the 
submitted medical records and private opinions.  The 
examiner used her expertise in reviewing the facts of this 
case and determined that the current lumbar spine disorders 
were unrelated to the Veteran's service and service-
connected iliotibial band syndrome.

For the foregoing reasons, the Board finds that the claims 
of entitlement to service connection for lumbar spine 
degenerative disc disease and total right hip replacement, 
to include as secondary to the service-connected residuals 
of bilateral hammertoe surgery must be denied. In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claims, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Entitlement to service connection for a low back disability 
is denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


